Citation Nr: 0916151	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385.

2.  The Veteran is currently diagnosed with bilateral 
tinnitus.   

3.  There is an approximate balance of competent medical and 
audiological evidence on the question of whether the 
Veteran's current tinnitus is attributable to his exposure to 
loud noise during his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service; nor may it be presumed.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).



 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in April 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim of service connection 
for bilateral hearing loss, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

Given that service connection for tinnitus is being 
established herein, any deficiency in the notification 
provided the Veteran is obviously non-prejudicial.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated July 1999 to September 2006.  The Veteran was 
afforded two VA medical examinations in June 2003.  
Significantly, neither the Veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic disease of 
the nervous system is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that his current bilateral hearing loss and tinnitus are due 
to his active service.  The Veteran served in the Republic of 
Vietnam from December 1971 to July 1972.  While in Vietnam 
the Veteran contends he was exposed to loud noises such as 
mortar blasts and rifle fire.  He reports hearing as if there 
were a bucket over his head after exposure to these sounds.

The Veteran's service records indicate that he was treated 
for a right ear injury in August 1972 thought to be a 
perforated ear drum.  The Veteran claims this injury was 
sustained while working security for the aircraft aboard the 
U.S.S. Coral Sea where he was often on the flight line during 
operations.  His records also indicate that in a follow up 
exam in September 1972, he stated his ear had healed.  The 
Veteran's hearing tested within normal limits during his June 
1967 re-enlistment exam and May 1973 separation exam.  After 
service the Veteran was a police officer where he said he was 
only exposed to loud noise on a shooting range when 
attempting to qualify for officer and he states that he was 
given ear protection at that time.  

The Veteran's post-service medical records do not reveal any 
complaints of hearing loss or tinnitus until April 2002 when 
he was treated for acute maxillary and frontal sinusitis.  
The Veteran claimed at that time that the condition made it 
difficult for him to hear.  The Veteran contends that he has 
had hearing loss since his service in Vietnam and that the 
tinnitus has been regular and recurring since his suspected 
perforated ear drum in 1972.  

In June 2003 the Veteran was afforded two VA Compensation & 
Pension examinations to assess his claims of bilateral 
hearing loss and tinnitus.  During the first exam the 
examiner did not review the Veteran's case file.  The Veteran 
explained his symptoms and medical history to the examiner 
and the examiner conducted a physical examination.  This 
examination did not include an audiology test.  The examiner 
diagnosed the Veteran with tinnitus, bilateral hearing loss, 
and history of perforation of the eardrum.  The examiner 
opined that it was at least as likely as not that the 
Veteran's current hearing loss and tinnitus were due to 
exposure to loud noise while in the military.

During the Veteran's second VA examination, he was afforded 
an audiology evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
20
LEFT
15
10
10
5
15

Speech recognition was measured as 96 percent in the right 
ear and 100 percent in the left ear. 

The examiner rendered the opinion that the Veteran had no 
hearing loss disability.  The examiner also rendered the 
opinion that the Veteran's tinnitus was less likely as not 
related to military noise exposure.  In making this 
conclusion the examiner admitted that the Veteran was 
"undoubtedly exposed to a great deal of noise while in the 
military," but cited the difficulty in pinpointing the onset 
of intermittent tinnitus as the reason for his opinion.  
Since 2003, the Veteran has not sought treatment for any ear 
or hearing problems.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is not 
warranted.  The audiological evaluation performed in June 
2003 indicates that the Veteran's hearing does not meet the 
threshold set by 38 C.F.R. § 3.385 for a hearing loss 
disability.  As the law is dispositive, the claim must be 
denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board finds that entitlement to service connection for 
tinnitus is warranted.  Although the second examiner rendered 
the opinion that the Veteran's tinnitus was less likely as 
not related to his active service and the Veteran did not 
begin to complain of tinnitus until 2002, the Veteran is 
competent to report that he had unprotected noise exposure in 
service, that he had limited protected noise exposure after 
service, and that he developed tinnitus soon after his in-
service ear injury.  The Board finds the Veteran's histories 
credible and consistent with the nature of his service.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (the layperson may be competent to identify the 
condition where the condition is identifiable by the 
individual's senses).  

The Board also finds the first audiologist's opinion, that 
the Veteran's tinnitus was related to his in-service noise 
exposure, to be highly probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (mere absence of a review of 
the record does not strip an opinion of its probative value).  
The Board finds that the ear injury in 1972 and the admission 
of the examiner who gave the negative nexus opinion that the 
Veteran was obviously exposed to loud noise during service to 
be extremely probative.  Because the facts for and against 
granting service connection for tinnitus are in relative 
equipoise, the Board grants entitlement to service connection 
for tinnitus.

The Veteran's representative also makes a claim that the 
statement of the case (SOC) sent by the RO was insufficient 
pursuant to 38 U.S.C.A. § 19.29 and that it would be unfair 
for the Board to close the claim for reasons not articulated 
in the SOC.  The SOC must be sufficient to allow the Veteran 
to present his or her argument before the Board.  Id.  The 
SOC must include a summary of the evidence, a summary of the 
applicable laws and regulations, and the determination of the 
AOJ.  Id.  The Board has reviewed the SOC dated May 2005 and 
found it to fulfill these requirements.  Further, because the 
Veteran is not entitled to service connection for bilateral 
hearing loss as a matter of law, any failure to provide 
information on hearing loss would not adversely affect the 
Veteran's claim.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


